Citation Nr: 0946870	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right knee torn 
anterior cruciate ligament, status post surgery (right knee 
disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
September 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the Veteran's August 2006 statement 
contains statements, seeming to indicate his intention to 
establish entitlement to total disability based on individual 
unemployability (TDIU).  This matter is referred to the RO 
for further clarification and/or adjudication.


REMAND

The Veteran seeks seeking service connection for a right knee 
disorder essentially on the basis that he has had a chronic 
right knee disability since service.  He reports experiencing 
knee pain due to the physical stress and training for the 
Parachute Badge at Fort Benning, Georgia, and the Air Assault 
Badge at Fort Campbell, Kentucky.  Additionally, the Veteran 
avers that his duties as a Wire Systems Operator with Company 
B of the 82nd Signal Battalion at Fort Bragg, North Carolina, 
also placed significant stress on his knees.  

The Veteran's DD Form 214 reflects his receipt of both the 
Parachute Badge and the Air Assault Badge.  In addition, he 
has submitted lay statements indicating that he exhibited 
right knee symptoms since service.  Although the service 
treatment records do not reference treatment related to the 
Veteran's knees, the lay statements are sufficient to 
establish (i) an in-service occurrence and (ii) symptoms in-
and-after military service.  See Savage v. Gober, 10 Vet. 
App. 488, 496-97 (1997).  Further, the evidence shows that 
the Veteran has a current right knee disability.  As such, 
the Veteran must be afforded a VA examination to determine if 
his right knee disability is related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).

Additionally, as the last request for treatment records 
related to the Veteran's right knee were undertaken in March 
2006, there may be more recent treatment records related to 
the Veteran's right knee disorder, which are not of record.  
The Veteran underwent surgery on his right knee in March 
2001, and it is likely that he sought follow-up treatment 
related to this disorder.  Consequently, VA should make 
additional attempts to obtain any recent treatment records 
related to the Veteran's right knee disorder.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should once again contact 
the Veteran, to determine if he has 
continued to receive treatment for his 
right knee disability.  If the Veteran has 
received such treatment at a private 
facility then the AMC/RO should obtain the 
proper releases and attempt to obtain 
these records from the appropriate private 
medical facilities.  

In the event, the Veteran indicates he has 
received treatment from, and/or was 
hospitalized at, a VA facility in 
connection with his right knee disorder 
the AMC/RO should request all VA treatment 
and hospitalization records related to 
these treatments.  Efforts to obtain 
records from a Federal department or 
agency should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where the Federal 
department or agency advises VA that the 
requested records do not exist or the 
custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.  

2.  After undertaking the aforementioned 
development, the Veteran should be 
afforded a VA examination related to his 
service connection claim for a right knee 
disorder.  The claims folder should be 
made available and reviewed by the 
examiner.  The examiner should record the 
full history of the disorder, including 
the Veteran's own account of the etiology 
of his disability, and specifically 
comment as to the likelihood that any 
currently right knee disorder is related 
to service or any incident therein.  The 
examiner should accept, as competent and 
credible, the Veteran's account of in-
service pain and physical stress, and 
should consider the February 2001 private 
treatment record (documenting one post-
service account of the Veteran's right 
knee disorder), when making the requested 
opinion.  The examiner must acknowledge 
and discuss the April 2006 lay statements 
submitted by GF and BA relating to the 
continuity of the Veteran's right knee 
problems since service, which are 
consistent with the Veteran's account of 
having a chronic right knee disability 
since service.  All findings and 
conclusions should be set forth in a 
legible report.  

3.  Then readjudicate the appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

